                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

GUY R. JENKINS III,                           )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:19-CV-124-TAV-DCP
                                              )
SOUTHERN HEALTH PARTNERS,                     )
                                              )
              Defendant.                      )



                              MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of civil rights filed under 42

U.S.C. § 1983. Now before the Court is Plaintiff’s motion to withdraw his complaint [Doc.

8], because “[D]efendants [sic] are working to fix the things discussed with[]in the

complaint” [Id. at 1]. He requests that the Court no longer require him to pay the filing

fee [Id.].

       For good cause shown therein, this motion [Id.] will be GRANTED to the extent

that this action will be DISMISSED. As to Plaintiff’s request that the Court waive the

filing fee due to this dismissal, however, “[p]risoners are no longer entitled to a waiver of

fees and costs” and “a voluntary dismissal of a complaint or an appeal does not eliminate

a prisoner’s obligation to pay the required filing fees.” McGore v. Wrigglesworth, 114

F.3d 601, 604, 607 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S.

199 (2007). Accordingly, this request will be DENIED. Also, the Court CERTIFIES

that any appeal from this order would not be taken in good faith. Fed. R. App. 24.
Therefore, Petitioner will be DENIED leave to proceed in forma pauperis on appeal,

should he file for one. Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                              2
